 Case: 4:20-cv-00110-SNLJ Doc. #: 18 Filed: 06/08/20 Page: 1 of 2 PageID #: 149




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


 Jeffrey Krumm,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )    Case No. 4:20-cv-110
                                                   )
 Heartland Coca-Cola Bottling Company,             )
 LLC,                                              )
                                                   )
                Defendant.                         )
               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       In accordance with Rule 41(a)(1)(A)(ii), Plaintiff Jeffrey Krumm and Defendant Heartland

Coca-Cola Bottling Company, LLC, stipulate to the dismissal of this action with prejudice, each

Party to bear its own costs and attorneys’ fees.

       Respectfully submitted this 8th day of June 2020.

 McMichael, Logan, Schaeffer & Gilpin              CONSTANGY, BROOKS, SMITH & PROPHETE, LLP

 /s/ Michelle K. Faron      ___                    /s/ Katie M. Rhoten
 Daniel J. McMichael, MOBAR #24019                 Robert L. Ortbals, Jr., #56540MO
 Michelle K. Faron, MOBAR #68058                   Katie M. Rhoten, #69287MO
 McMichael, Logan, Schaeffer & Gilpin              7733 Forsyth Blvd., Ste. 1325
 12166 Old Big Bend Road, Suite 99                 St. Louis, MO 63105
 Kirkwood, Missouri 63122                          Telephone: (314) 338-3740
 dan@mcmichael-logan.com                           Facsimile: (314) 727-1978
 michelle@mcmichael-logan.com                      rortbals@constangy.com
                                                   krhoten@constangy.com
 Attorneys for Plaintiff
                                                   Attorneys for Defendant
 Case: 4:20-cv-00110-SNLJ Doc. #: 18 Filed: 06/08/20 Page: 2 of 2 PageID #: 150




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 8th, 2020, a copy of the above and foregoing was served via

operation of the court’s CM/ECF system on all counsel of record.

                                                   /s/ Michelle K. Faron
                                                   Attorney for Plaintiff
